Exhibit 10.1 EXCHANGE AND RELEASE AGREEMENT AGREEMENT made this 26th day of December, 2013, by and among KDC Solar Mountain Creek Parent LLC, a New Jersey Limited Liability Company (the “Company” ), KDC Solar B LLC, a New Jersey Limited Liability Company (“Parent”) and Solar Power, Inc., a California corporation (“SPI”). WHEREAS, Parent is the sole member of the Company; WHEREAS, Company is the sole owner and developer of a 4.55MW photovoltaic solar electricity power project located in Mountain Creek, New Jersey (“the “Project”); WHEREAS, the Company, Parent and SPI are parties to that certain Engineering, Procurement and Construction Agreement dated April 25, 2012, as amended by the First Amendment dated January 2, 2013 (the “EPC”) for the construction of the Project; WHEREAS, SPI and the Company desire to exchange amounts due and owing by the Company to SPI under the EPC for membership interests in the Company; WHEREAS, the credit balance due from Company and Parent to SPI pursuant to the EPC is $15,035,693 (“Credit Balance”), which amount is deemed to be Construction Costs under the EPC Agreement; and WHEREAS, in consideration of the exchange transaction contemplated hereunder, SPI will release the Company and Parent from any payment obligations under and pursuant to the EPC. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements hereinafter set forth, the parties hereby agree as follows: Section 1.
